Lumpkin, Justice.
This case was before this court at the October term, 1890, and is reported in 86 Ga. 686. A new trial was then ordered at the instance of the railroad company, and in the opinion delivered by Justice Simmons, the questions to be determined by the jury were clearly stated. Upon the second.trial these issues were properly submitted to the jury, who found in favor of the plaintiff upon testimony amply sufficient to sustain their verdict. No legal question is now presented for determination by this court, save that stated in the first headnote, and the correctness of the ruling therein made is obvious, we think, without further discussion. No error was committed by the trial judge ; there was ample evidence to sustain the verdict, and a new trial was properly refused. Judgment affirmed.